Russell, Judge.
This case is controlled by Myers v. Grant, 212 Ga. 182 (91 SE2d 335): “Where, as here, the trial court entered a judgment overruling the defendants’ general demurrer . . . and sustaining other special demurrers, and allowed time within which to amend the petition, and after the expiration of such time no further adjudication was made on the sufficiency of the petition, but the defendants in a direct bill of exceptions excepted to the judgment insofar as it overruled their general and special grounds of demurrer . . . such judgment is not subject to exception or review, and this court is without jurisdiction of the writs of error.”

Writ of error dismissed.


Felton, C. J., and Eberhardt, J., concur.